Exhibit 10.2

Grant Agreement for

Long-Term Incentive Program Performance-Based Restricted Stock Units

for Senior Executives

under the Mattel, Inc. 2010 Equity and Long-Term Compensation Plan

This is a Grant Agreement between Mattel, Inc. (“Mattel”) and the individual
(the “Holder”) named in the Notice of Grant of Restricted Stock Units (the
“Notice”) attached hereto as the cover page of this Grant Agreement.

Recitals

Mattel has adopted the 2010 Equity and Long-Term Compensation Plan (the “Plan”)
for the granting to selected employees of awards based upon shares of Common
Stock of Mattel. In accordance with the terms of the Plan, the Compensation
Committee of the Board of Directors (the “Committee”) has approved the execution
of this Grant Agreement between Mattel and the Holder. Capitalized terms used
herein without definition shall have the meanings assigned to such terms in the
Plan.

Restricted Stock Units

1. Grant. Mattel grants to the Holder the number of restricted stock units based
on shares of Common Stock set forth in the Notice (the “Units”), subject to
adjustment, forfeiture and the other terms and conditions set forth below, as of
the effective date of the grant (the “Grant Date”) specified in the Notice. The
number of Units specified in the Notice reflects the target number of Units that
may be earned by the Holder. The Company and the Holder acknowledge that the
Units (a) are being granted hereunder in exchange for the Holder’s agreement to
provide services to the Company after the Grant Date, for which the Holder will
otherwise not be fully compensated, and which the Company deems to have a value
at least equal to the aggregate par value of the Shares, if any, that the Holder
may become entitled to receive under this Agreement, and (b) will, except as
provided in Sections 4 and 5 hereof, be forfeited by the Holder if the Holder’s
termination of employment occurs before the Settlement Date (as defined in
Section 7, below), and are further subject to cancellation (and any shares of
Common Stock or cash delivered in settlement of the Units are subject to
recapture) if the Holder engages in certain conduct detrimental to the Company,
in each case as more fully set forth in this Grant Agreement and the Plan.

2. Performance Criteria. Subject to the Holder’s continuous employment through
the Settlement Date and subject to Section 6 below, the Holder will earn a
number of Units on the Settlement Date determined based on the achievement of
annual goals related to net operating profit after taxes less a capital charge
and net sales (the “Company Performance Measures”) and the relative total
shareholder return (“TSR”) during the period beginning on January 1, 2011 and
ending on December 31, 2013 (the “Performance Cycle”), in each case, as
determined by the Committee.



--------------------------------------------------------------------------------

3. Dividend Equivalent Rights. The Units are granted with Dividend Equivalent
rights, as set forth in this Section 3. As of each payment date for any cash
dividend or distribution with respect to the Common Stock with a record date on
or after the commencement date of the Performance Cycle and before all of the
Units are settled or forfeited as set forth below, the Holder shall be credited
(without interest) with an additional number of Units, in whole or in fractions
thereof, in an amount determined by dividing (i) the aggregate cash dividends
that would have been paid on such dividend payment date in respect of the number
of shares of Common Stock underlying the Units actually earned by the Holder in
accordance with this Agreement, by (ii) the Common Stock closing price on the
ex-dividend date (two trading days prior to the record date). All such
additional Units shall be subject to the same terms and conditions (including
vesting conditions and Dividend Equivalent rights) applicable to the Units in
respect of which they were credited and shall be settled in accordance with, and
at the time of, settlement of the Units to which they are related, in accordance
with Section 7.

4. Consequences of Termination of Employment. The consequences of the Holder’s
termination of employment during the Performance Cycle and before a Change in
Control shall be as follows:

 

  i. In the case of a termination of the Holder’s employment with the Company (a
“Termination of Employment”) by the Company for Cause, the Units shall be
forfeited as of the date of the Termination of Employment.

 

  ii. In the case of a Termination of Employment as a result of the Holder’s
death or Disability after June 30, 2011, the number of Units earned shall be
determined based on actual achievement of the Company Performance Measures
through the most recently completed fiscal year prior to such Termination of
Employment and TSR (calculated as if the most recently completed fiscal year
prior to such Termination of Employment had been the end of the Performance
Cycle). Any Units which become earned pursuant to this Section 4.ii shall be
settled on or within 60 days after the date of such Termination of Employment,
but in no event later than the Settlement Date, in accordance with Section 7.
Notwithstanding anything in this Section 4.ii to the contrary, in the case of a
Termination of Employment as a result of the Holder’s death or Disability on or
after July 1, 2011 and before 2012, the number of Units earned shall be based on
100% of the target award level payout for the 2011 fiscal year, to be settled on
or within 60 days after such Termination of Employment, but in no event later
than March 15, 2012.

 

  iii.

In the case of a Termination of Employment as a result of the Holder’s
Retirement, the number of Units earned shall be determined as follows: first,
the Committee shall determine the number of Units earned based on actual
achievement of the Company Performance Measures and TSR following the end of the
Performance Cycle; and second, the number of Units so obtained shall be
multiplied by a fraction, the numerator of which is the total number of full
months elapsed from the first day of the Performance Cycle to the date of the
Holder’s Termination of Employment and the denominator of which is the total
number of

 

-2-



--------------------------------------------------------------------------------

 

months in the Performance Cycle. Such number of Units shall then be settled in
accordance with Section 7 as for all other holders whose awards are settled on
the Settlement Date.

 

  iv. In all other cases, the Units shall be forfeited as of the date of the
Termination of Employment.

5. Change in Control. If a Change in Control occurs and the Holder has remained
continuously employed by the Company until at least immediately prior to the
Change in Control, the Units shall not vest in accordance with the terms of
Section 18 of the Plan and the number of Units earned shall be determined as
follows:

 

  i. If the Committee reasonably determines in good faith, prior to the
occurrence of the Change in Control, that the Units will not be honored or
assumed, or new rights that substantially preserve the terms of the Units
substituted therefor, by the Holder’s employer (or the parent of such employer)
immediately following the Change in Control, the number of Units earned shall
equal the greater of (a) the number that equals 100% of the target award level
payout and (b) the number that would have been earned based on actual
achievement of the Company Performance Measures through the most recently
completed fiscal year prior to such Change in Control and TSR (calculated as if
the most recently completed fiscal year prior to such Change in Control had been
the end of the Performance Cycle).

 

  ii. If the Committee determines that the Units have been assumed and, before
the Settlement Date, the Holder has a Termination of Employment by the Company
without Cause or by the Holder for Good Reason (as defined below) within the
24-month period immediately following a Change in Control, the number of Units
earned shall equal the greater of (a) the number that equals 100% of the target
award level payout and (b) the number that would have been earned based on
actual achievement of the Company Performance Measures through the most recently
completed fiscal year prior to such Termination of Employment and TSR
(calculated as if the most recently completed fiscal year prior to such
Termination of Employment had been the end of the Performance Cycle).

Any Units which are earned pursuant to this Section 5 shall be settled on or
within 60 days after the Change in Control or Termination of Employment, as
applicable, but in no event later than the Settlement Date, in accordance with
Section 7. For purposes of this Section 5, the Termination of Employment shall
be considered to be for “Good Reason” if, without the Holder’s express written
consent, there is a material diminution in the duties, authority or
responsibilities of the Holder, provided that the Holder gives the Company
written notice of the intent to terminate employment within 60 days of the
occurrence of such event and the Company fails to cure such event (to the extent
curable) within 30 days of its receipt of such notice. If such event is not
cured, the Holder must terminate employment within 120 days following the
initial occurrence of the event giving rise to termination for Good Reason.

 

-3-



--------------------------------------------------------------------------------

6. Termination, Rescission and Recapture. The Holder specifically acknowledges
that the Units and any Common Stock or cash delivered in settlement thereof are
subject to the provisions of Section 19 of the Plan, entitled “Termination,
Rescission and Recapture,” which can cause the forfeiture of the Units and/or
the recapture of any Common Stock and/or cash delivered in settlement thereof
and/or the proceeds of the sale of any such Common Stock. Except as provided in
the next sentence, as a condition of the settlement of Units, the Holder will be
required to certify that he or she is in compliance with the terms and
conditions of the Plan (including the conditions set forth in Section 19 of the
Plan) and, if a Termination of Employment has occurred, to state the name and
address of his or her then-current employer or any entity for which the Holder
performs business services and his or her title, and shall identify any
organization or business in which the Holder owns a greater-than-five-percent
equity interest. Section 19 of the Plan is inapplicable, and accordingly such
certification shall not be required, after a Termination of Employment of the
Holder that occurs within the 24-month period after a Change in Control.

7. Payout of Units. Within 15 business days following the Committee’s
certification of the Company Performance Measures and TSR for the Performance
Cycle in the fiscal year following the end of the Performance Cycle, but in no
event later than March 15th of such fiscal year (the “Settlement Date”), subject
to Section 9 below, the Company shall settle each earned Unit by delivering to
the Holder one share of Common Stock or a cash payment equal to the Fair Market
Value of a share of Common Stock, as the Company may in its sole discretion
determine (and the Company may settle some Units in Common Stock and some in
cash). In the case of Units settled by delivery of Common Stock, the Company
shall (a) issue or cause to be delivered to the Holder (or the Holder’s Heir, as
defined below, if applicable) one or more unlegended stock certificates
representing such shares, or (b) cause a book entry for such shares to be made
in the name of the Holder (or the Holder’s Heir, if applicable). In the case of
the Holder’s death, the cash and/or Common Stock to be delivered in settlement
of Units as described above shall be delivered to the Holder’s beneficiary or
beneficiaries (as designated in the manner determined by the Committee), or if
no beneficiary is so designated or if no beneficiary survives the Holder, then
the Holder’s administrator, executor, personal representative, or other person
to whom the Units are transferred by means of the Holder’s will or the laws of
descent and distribution (such beneficiary, beneficiaries or other person(s),
the “Holder’s Heir”).

8. Code Section 409A. The Company intends that the Units shall not constitute
“deferred compensation” within the meaning of Section 409A of the Code and this
Grant Agreement shall be interpreted based on such intent. In view of
uncertainty surrounding Section 409A of the Code, however, if Mattel determines
after the Grant Date that an amendment to this Grant Agreement is necessary or
advisable so that the Units will not be subject to Section 409A of the Code, or
alternatively so that they comply with Section 409A of the Code, it may make
such amendment, effective as of the Grant Date or at any later date, without the
consent of the Holder.

 

-4-



--------------------------------------------------------------------------------

Notwithstanding anything in this Grant Agreement to the contrary, to the extent
that any payment or benefit constitutes non-exempt “nonqualified deferred
compensation” for purposes of Section 409A of the Code, and such payment or
benefit would otherwise be payable or distributable hereunder by reason of the
Holder’s Termination of Employment, all references to the Holder’s Termination
of Employment shall be construed to mean a “separation from service,” as defined
in Treasury Regulation Section 1.409A-1(h) (a “Separation from Service” ), and
the Holder shall not be considered to have a Termination of Employment unless
such termination constitutes a Separation from Service with respect to the
Holder.

9. Tax Withholding. The Company shall withhold from the cash and/or Common Stock
delivered in settlement of Units shares of Common Stock having a Fair Market
Value on the Settlement Date, and/or cash, equal to the amount necessary to
satisfy the minimum required withholding, if any, of any income tax, social tax,
or other taxes (but rounding up to the nearest whole number of shares). If any
such taxes are required to be withheld at a date earlier than the Settlement
Date, then notwithstanding any other provision of this Grant Agreement, the
Company may (i) satisfy such obligation by causing the forfeiture of a number of
Units having a Fair Market Value, on such earlier date, equal to the amount
necessary to satisfy the minimum required amount of such withholding, or
(ii) make such other arrangements with the Holder for such withholding as may be
satisfactory to the Company in its sole discretion.

10. Compliance with Law.

 

  i. No shares of Common Stock shall be issued and delivered pursuant to a Unit
unless and until all applicable registration requirements of the Securities Act
of 1933, as amended, all applicable listing requirements of any national
securities exchange on which the Common Stock is then listed, and all other
requirements of law or of any regulatory bodies having jurisdiction over such
issuance and delivery, shall have been complied with. In particular, the
Committee may require certain investment (or other) representations and
undertakings in connection with the issuance of securities in connection with
the Plan in order to comply with applicable law.

 

  ii. If any provision of this Grant Agreement is determined to be unenforceable
or invalid under any applicable law, such provision will be applied to the
maximum extent permitted by applicable law, and shall automatically be deemed
amended in a manner consistent with its objectives to the extent necessary to
conform to any limitations required under applicable law. Furthermore, if any
provision of this Grant Agreement is determined to be illegal under any
applicable law, such provision shall be null and void to the extent necessary to
comply with applicable law, but the other provisions of this Grant Agreement
shall remain in full force and effect.

11. Assignability. Except as may be effected by designation of a beneficiary or
beneficiaries in such manner as may be determined by the Committee, or as may be
effected by

 

-5-



--------------------------------------------------------------------------------

will or other testamentary disposition or by the laws of descent and
distribution, any attempt to assign the Units before they are settled shall be
of no effect.

12. Certain Corporate Transactions. In the event of certain corporate
transactions, the Units shall be subject to adjustment as provided in Section 17
of the Plan.

13. No Additional Rights.

 

  i. Neither the granting of the Units nor their settlement shall (a) affect or
restrict in any way the power of the Company to undertake any corporate action
otherwise permitted under applicable law, (b) confer upon the Holder the right
to continue performing services for the Company, or (c) interfere in any way
with the right of the Company to terminate the services of the Holder at any
time, with or without Cause.

 

  ii. The Holder acknowledges that (a) this is a one-time grant, (b) the making
of this grant does not mean that the Holder will receive any similar grant or
grants in the future, or any future grants at all, and (c) this grant does not
in any way entitle the Holder to future grants under the Plan, if any, and the
Company retains sole and absolute discretion as to whether to make any
additional grants to the Holder in the future and, if so, the quantity, terms,
conditions and provisions of any such grants.

 

  iii. Without limiting the generality of subsections i. and ii. immediately
above and subject to Sections 4 and 5 above, if the Holder’s employment with the
Company terminates, the Holder shall not be entitled to any compensation for any
loss of any right or benefit or prospective right or benefit relating to the
Units or under the Plan which he or she might otherwise have enjoyed, whether
such compensation is claimed by way of damages for wrongful dismissal or other
breach of contract or by way of compensation for loss of office or otherwise.

14. Rights as a Stockholder. Neither the Holder nor the Holder’s Heir shall have
any rights as a stockholder with respect to any shares represented by the Units
unless and until shares of Common Stock have been issued in settlement thereof.

15. Data Privacy Waiver. By accepting the grant of the Units, the Holder hereby
agrees and consents to:

 

  i. the collection, use, processing and transfer by Mattel and its Subsidiaries
(collectively, the “Group”) of certain personal information about the Holder
(the “Data”);

 

  ii. any members of the Group transferring Data amongst themselves for the
purposes of implementing, administering and managing the Plan;

 

-6-



--------------------------------------------------------------------------------

  iii. the use of such Data by any such person for such purposes; and

 

  iv. the transfer to and retention of such Data by third parties in connection
with such purposes.

For the purposes of clause (i) above, “Data” means the Holder’s name, home
address and telephone number, date of birth, other employee information, any tax
or other identification number, details of all rights to acquire Common Stock
granted to the Holder and of Common Stock issued or transferred to the Holder
pursuant to the Plan.

16. Compliance with Plan. The Units and this Grant Agreement are subject to, and
the Company and the Holder agree to be bound by, all of the terms and conditions
of the Plan as it shall be amended from time to time, which are incorporated
herein by reference. No amendment to the Plan shall adversely affect the Units
or this Grant Agreement without the consent of the Holder. In the case of a
conflict between the terms of the Plan and this Grant Agreement, the terms of
the Plan shall govern.

17. Effect of Grant Agreement on Individual Agreements. Notwithstanding the
provisions of any Individual Agreement, (i) in the case of a conflict between
the terms of the Holder’s Individual Agreement and this Grant Agreement, the
terms of the Grant Agreement shall govern, and (ii) the vesting and settlement
of Units shall in all events occur in accordance with this Grant Agreement to
the exclusion of any provisions contained in an Individual Agreement regarding
the vesting or settlement of the Units, and any such Individual Agreement
provisions shall have no force or effect with respect to the Units.

18. Governing Law. The interpretation, performance and enforcement of this Grant
Agreement shall be governed by the laws of the State of Delaware without regard
to principles of conflicts of laws. The Holder may only exercise his or her
rights in respect of the Plan to the extent that it would be lawful to do so,
and the Company would not, in connection with this Grant Agreement, be in breach
of the laws of any jurisdiction to which the Holder may be subject. The Holder
shall be solely responsible to seek advice as to the laws of any jurisdiction to
which he or she may be subject, and participation by the Holder in the Plan
shall be on the basis of a warranty by the Holder that the Holder may lawfully
so participate without the Company being in breach of the laws of any such
jurisdiction.

19. Certain Provisions Applicable to Tax Residents of Hong Kong. If the Holder
is a tax resident of Hong Kong, the following provisions apply, notwithstanding
any other provision of this Grant Agreement:

This grant of the Units is made to the Holder only, and these documents are for
private circulation only. The contents of the Plan, the Notice, this Grant
Agreement and any related materials have not been reviewed by any regulatory
authority in Hong Kong. The Holder is advised to exercise caution in relation to
the offer. If the Holder is in any doubt about any of the contents of this
document, he or she should obtain independent professional advice.

 

-7-